Citation Nr: 1512112	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-22 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to June 1960.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The matter was last before the Board in July 2014 when it was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, the Board directed that the AOJ attempt to develop private audiograms dated in May 2010, July 2011 and October 2012, to ascertain if they were provided by a state-licensed audiologist and included a controlled speech discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85 (2014).  The AOJ was also directed to obtain a VA examination.

The AOJ obtained a VA examination in August 2014, and the claim was readjudicated in a January 2015 Supplemental Statement of the Case (SSOC).  In an August 2014 letter, the AOJ asked the Veteran to identify the name of the provider that conducted the aforementioned audiograms, despite the fact that the identity and address of the provider, Dr. Arruza, are apparent in the claims file.  Otherwise, the AOJ did not apparently attempt to conduct the development directed by the Board and the Veteran did not respond.  Thus, the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the Veteran's assistance if needed, contact the office that conducted the May 2010, July 2011 and October 2012 audiograms (Dr. M. Arruza), and request information as to whether Maryland CNC testing was performed and whether a state-licensed audiologist conducted each exam.  The audiologist should also be asked, with respect to each audiogram, to identify the pure tone threshold loss at 3000 Hz, to the extent tested, in each ear.

If the requested clarification is not obtained, inform the Veteran and provide him with an opportunity to obtain and submit the evidence.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




